Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See Applicant’s Arguments rendered 8 August 2018, for copending application 14/835,714, now U.S. 10,437,959. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683